Title: William Carmichael to the American Commissioners, 3 February 1786
From: Carmichael, William
To: American Commissioners


     
      Gentlemen
      Madrid 3d. Feby. 1786
     
     On the 4th of December last Mr Lamb delivered me the Letter which your Excellencies did me the honor to address me dated from London the 1st. & from Paris the 11th of October. At the Same time that Gentleman communicated to me his Instructions & I all the Intelligence I had been able to procure relative to the negociation between this Country & the Regency of Algiers.
     The Ct. D Expilly whose friendship I cultivated had returned to Algiers long before Mr Lambs arrival and a Secretary whom he had dispatched from that Place after his return with Letters for the Minister had also sett off for Alicant. From these Gentlemen I had obtained an account of the State of the negotiation. The Principal articles proposed by Spain had been agreed to by the Dey and his Ministers; But as the Former wished to include the Courts of Naples and Portugal in the Pacification, the Ct de Florida Blanca had instructed the Ct. d Expilly to prevail on the Latter to Admit & receive Ministers from these Courts & was actually waiting the answer from Algiers at the period when Mr Lamb came hither. It was evident to me that should this proposition be accepted, of which I had no doubt with respect to the first mentioned court, the Nomination & Voyage of these Ministers would occasion delay & until the Treaty between Spain & the Regency should be concluded, I had reason to think that this Court would not interfere directly in our favor. The Manner in which his Excy. the Ct de Florida Blanca had explained his Sentiments to me on this Subject, induced me to form this opinion. For as soon as I knew the probable success of D Expillys negotiation, I insinuated to the Minister how acceptable the good offices of his Majesty to accommodate the States with the Barbary powers would be to the People at Large in America, and his Excellency then assured me that as soon as their own Affairs were arranged with Algiers, His Catholic Majesty would employ all his influence to accelerate a peace for the United with that and the Other Barbary States, & authorized me to inform Congress of the Kings intentions. Having received these Assurances I engaged the Ct D Expilly to prepare by every favorable insinuation the Deys Ministers & favorites to support any overtures which might be made by the States, which he promised me to do & the proofs of Confidence he

gave me, induce me to rely on his promises. He also engaged to give me the earliest Information with respect to the Intentions of those People & since his return has proved by his behavior to our Captives & his correspondence with me, that he will avail himself of all the means which he can employ with propriety to fulfil his promises. When Mr Lamb arrived, The Royal Family had just came to this Capital from the Escurial & during its residence here it is extremely difficult to have Access to the Minister. The King in a few days after went to Aranjuez on a hunting Party & the Ct de Florida Blanca Accompanied him & none but the Family Ambassadors follow the Court on this Occasion.
     However as I was desirous to have a conference with the Minister as soon as possible on the Subject of your Excellencys Letter, I wrote to the Undersecretary in the Department of Foreign Affairs charged with the Correspondence to the United States, to know whether If I came to Aranjuez I should have an opportunity of speaking with his Excellency to whom I wished to make a communication in Person of some Advice I had received lately. No 1 is a copy of the Answer I recd from that Gentleman. on the Return of his Majesty to this Capital I procured an audience from the Minister to whom I communicated Mr Lambs arrival & the Object of his Mission, making use of such Arguments & Insinuations as I thought most likely to Induce his Excellency to contribute to its Success. I received from him the Strongest Assurances to the same purport as those beforementioned. At the Same time however he added, that until he should receive further Advice from Algiers it was impossible for him to take an open part in the negotiation and advised me to detain my Countrymen until the Court went to the Pardo when he hoped to have it in his power to give me a more explicit Answer. During this Audience I took an occasion of mentioning without Affectation Your Excellencies Sentiments with respect to his Generous Interference in the Affair of Morrocco, with which he appeared much pleased & told me it should not be his fault, nor did he think it would be mine if Spain & the United States were not as good friends as they were near Neighbours in America. In the same conversation He promised me Ample satisfaction on a subject on which I had been Obliged to have recourse to him & I have since recd it, His Majesty having been pleased to fine & render incapable of Serving in the Revenue the Governor of Laredo on a complaint made to Me by an American Captn of the Injust & Arbitrary proceeding of

the Latter. All the Officers employed in this Affair by the Governor have been also punished.
     I communicated to Messrs. Lamb & Randall what passed on this occasion & these Gentlemen consented to wait without reluctance here until The period mentioned by the Minister.
     Four days after the Court had been fixed at the Pardo, I again waited on the Minister who received me very well, but on explaining the Motive of my visit His Excellency declared to me that it was not in his power to be more explicit as he had not yet recd the Letters he expected from Algiers—that until he received the Intelligence he expected he could not order the Ct D Expilly to employ the Kings Interference in our Affairs, repeating his former Assurances & hinting the Obstacles we must expect to encounter in this Negotiation, At the same time he observed to me that we must not be discouraged. He told me that the first Objection made by the Algerines would Arise from our not having a Treaty with the Grand Seigneur, as this circumstance occasioned Great Difficulties to Portugal in the Actual Negotiation. I intreated his Excellency to pardon my importunity and Anxiety on this subject as they proceeded as much from my wish to cement an Amicable intercourse by reciprocal good offices between the two Countries of Spain & America as from my apprehension that Unless Mr Lamb should arrive at Algiers before their Cruisers were sent to Sea, further Hostilities on their part might render an accommodation still more difficult: I also urged the nature of Mr Lambs instructions & the necessity of Congress being early informed of the Disposition of the Regency Expressing a hope that by the time Mr Lamb could arrive at a Sea Port & prepare for his Departure from thence it might be in his Excellencys power to Afford him all the Assistance necessary to ensure the Success of his Mission. To these reflections I added the Loss that would accrue to Spain from the Difficulties to which we should be exposed in our Intercourse with A Country whose produce found a ready sale in America & from which Country Spain could be supplied with so many Articles that it now takes from the Northern Nations of Europe, whose Consuls his Excellency knew did every thing in their power to obstruct the peace which he was endeavouring to make for the commercial & Political Interests of a Country the Councils of which he directed— The Ct de Florida Blanca replied that he acquiesced in my reasons for the Departure of Mr Lamb & repeated to me & Authorized me to write your Excellencies that “the Day after their own Affairs should be arranged with Algiers his Catholic

Majesty would employ all his Influence to facilitate our Accommodations[”] to which he added many assurances of his desire to give a preference to the Commerce of the United States to that which Spain at present carried on with the Northern part of Europe, particularly with Sweden & Denmark. The Freedom with Which this Minister has spoken to me on several Occasions his Sentiments with respect to the Northern powers hath not less surprized than convinced me of his wish to diminish their Commerce & Influence In the Mediterranean. In the course of this Conversation He appealed to my own Experience on the reliance that might be placed on his word to which I made the proper Answer & acknowledgments & concluded by asking passports & letters for Messrs. Lamb & Randall which his Excy promised to send me. On My Return to this City from the Pardo I recd letters from Algiers of which No 2 3. are Copies They were brought by a courier Extraordinary & the Arrival of that Courier induced me to hope that the Minister, might have recd. such information as might enable him to act openly in our favor, Altho in fact this hope arose more from my Wishes that such might be the Case, than from the reasons which ought to Induce a contrary sentiment in consequence of the Information which I had recd with respect to their negotiation previously. Your Excellencies will easily conceive that the first efforts of this court must be employed to procure a peace for those Nations to which they are allied by the tyes of Family connections, Engagements to which these Connections have given rise, & the mutual Aids which they have recd from these Nations during their late Operations against Algiers— However notwithstanding these considerations, I took the Liberty of reminding his Excellency the Ct de Florida Blanca of the Passports & Letters he had promised me, to insinuate my expectations of being able to obtain all that might be necessary for Mr Lamb on his arrival at Algiers— To this Application I recd a reply of which No 5. is a copy as also a Letter to the Ct. de Assalto Captn General of Catalonia of which I also annex a Copy No: 6— as I do of the several Letters which I have recd from Algiers since the Arrival of Messrs. Lamb & Randall in Madrid—
     The Latter sett off for Barcelona the 26th Ulto. in Company of Mr Harrison a Native of Virginia who will have the honor to deliver your Excellencies Letters from me. Mr Lamb did not Leave this until the first instt. but as he travels post he will arrive at Barcelona Before the Gentlemen Abovementioned. I refer your Excellencies to the Acct these Gentlemen may render you of my Conduct in this

Business. I have procured Bills for Mr Lamb on Barcelona for the Amt of which he has drawn agreable to his Instructions. I have established a credit for whatever he may chuse to draw: I have given him Letters to the Ct. D Expilly & have given him all the Advice that I thought might be useful to him. On his Arrival at Algiers He will find Letters of Introduction to Most of the Consuls employed by Foreign Nations there from their Ministers at this Court. I did not chuse to expose his mission to those Gentlemen until his Departure from Barcelona renders it public.
     Having rendered to your Excellencies an Acct of my proceedings in consequence of the Letter which you did me the Honor to address me by Mr Lamb it may be necessary to add for your information & that of Congress to which Body I take the Liberty of requesting you to forward a copy of this Letter, that the Peace negotiating at present between this Country & the Regency of Algiers will cost this Country near one million & a half of Dollars—& I beg leave to add that my information is so circumstantial & derived from such a source as leaves me not the Smallest reason to doubt its Authenticity— The Dey of Algiers is now more than Eighty years old & his Ministers all press a conclusion of the Treaty in order that while they are in power they may participate the presents made on this Occasion— The Durability of this peace is uncertain or of any other Made in the present Moment with these Pirates. If I am rightly informed, as soon as their Treaty is concluded with Spain & Naples, They mean to declare war Agst. Denmark the Venetians & perhaps the Dutch— I shall not fail to inform you of all I can learn upon these points, Because these may be circumstances on which may depend your future Instructions to Mr Lamb & the measures which Congress may think proper to Adopt.
     On the 30th Ulto. the Convention was signed by the Ambassadors of France & Portugal respecting their differences on the Coast of Africa— As I have not an accurate Map of that Coast before me I refer to a future Letter the Limits accorded by the Latter for a free Trade to other Nations. mutual Demands of Indemnification have been waved on each part a mutual expressions of good will & a Desire to be on the best terms will appear in the Articles of this Convention in the Expression of which France preserves its dignity—
     with the highest sentiments of gratitude for the Confidence your Excellencies have been to accord me I have the honor to be with great Respect & Regard / Your Excellencies / Most Obedt. & Humble Sert
     
      Wm. Carmichael
     
     